EXAMINER'S AMENDMENT
This action is in response to the amendment filed on 1/26/2022, wherein:
Claims 1-16 are currently pending; 
Claims 1 and 6 are amended; and
Claim 17 has been cancelled. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Chen (Reg. No. 64015) on 7/1/2022.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended to read as follows:
Claim 1. A planting structure, comprising:
a trough comprising:
	two outer walls,
	an inner wall which is curved, located between the outer walls, and connected to respective top portions of the outer walls,
	a bottom surface which is connected to respective bottom portions of the outer walls,
	a hollow space formed between the outer walls, the inner wall, and the bottom surface; and
a plurality of lateral plates each having a through hole and each respectively coupled to end edges of the outer walls, the inner wall, and the bottom surface at each end of the trough; and
a mesh plate;
	wherein the inner wall has an upper concave surface; 
wherein the trough further comprises: 
	a planting space for cultivating plants, and
	a canal;
	wherein the mesh plate is mounted across the upper concave surface of the inner wall and separates the upper concave surface of the inner wall into an upper region forming the planting space and a lower region forming the canal;
	wherein each of the through holes is located at a position of the canal when the lateral plates are coupled to the trough such that there is fluid communication between the canal and outer environment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious the claimed planting structure having the particular hollow interior, a concave planting surface and a canal separated by a mesh plate, and lateral plates having fluid communication between the canal inside the trough and the external environment. The claimed structure which is illustrated in figures 1-5 would require impermissible hindsight to modify the prior art references of record in order to provide each of the missing elements in the same manner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647             

/MONICA L PERRY/Primary Examiner, Art Unit 3644